Name: Council Regulation (EEC) No 1474/86 of 13 May 1986 fixing the basic price and the standard quality for slaughtered pigs for the period 1 August 1986 to 31 October 1987
 Type: Regulation
 Subject Matter: consumption;  animal product
 Date Published: nan

 21.5.86 Official Journal of the European Communities No L 133 /37 COUNCIL REGULATION (EEC) No 1474/86 of 13 May 1986 fixing the basic price and the standard quality for slaughtered pigs for the period 1 August 1986 to 31 October 1987 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Whereas Regulation (EEC) No 2760/75 was repealed by Council Regulation (EEC) No 3220/ 84 of 13 November 1984 determining the Community scale for grading pig carcases (7) ; whereas the standard carcase quality should therefore be redefined in terms of weight and percentage of lean meat determined in accordance with Regulation (EEC) No 3220/84 ; Whereas , in order not to delay introduction of the new Community scale for grading pig carcases, the date of introduction of the new standard quality should be set at 1 August 1986 and Regulation (EEC) No 1504/ 85 should be repealed, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organ ­ ization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1473 / 86 (2), and in particular Article 4 (4) thereof, Having regard to the proposal from the Commission (3 ), HAS ADOPTED THIS REGULATION : Having regard to the opinion of the European Parlia ­ ment (4), Whereas , when the basic price for slaughtered pigs is fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the har ­ monious development of world trade ; whereas the objectives of the common agricultural policy are in par ­ ticular to ensure a fair standard of living for the agri ­ cultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 4 ( 1 ) of Regulation (EEC) No 2759/75 for a standard quality defined by reference to a Community scale for grading pig carcases ; Article 1 For the period 1 August 1986 to 31 October 1987 the basic price for slaughtered pigs of the standard quality shall be 2 033,30 ECU per tonne . Article 2 The standard quality shall be defined in terms of carcase weight and lean meat content, determined in accordance with Article 2 (2) and (3) of Regulation (EEC) No 3220/84, as follows : (a) carcases weighing 60 to less than 100 kg (grade U); (b) carcases weighing 100 to less than 130 kg (grade R); (c) carcases weighing 130 to 160 kg (grade O). Article 3 Regulation (EEC) No 1504/85 is hereby repealed . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1986 . Whereas Council Regulation (EEC) No 1504/85 ( ) fixed the basic price and the standard quality for pig car ­ cases ; whereas , in that Regulation, the standard quality was defined according to Council Regulation (EEC) No 2760/75 of 29 October 1975 determining the Community scale for grading pig carcases (6) ; O OJ No L 282 , 1 . 11 . 1975 , p. 1 . (2) See page 36 of this Official Journal . C) OJ No C 85 , 14 . 4 . 1986, p. 82 . (4) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). O OJ No L 151 , 10 . 6 . 1985 , p. 30 . (6) OJ No L 282 , 1 . 11 . 1975 , p. 10 . ( 7) OJ No L 301 , 20 . 11 . 1984, p. 1 . No L 133/38 Official Journal of the European Communities 21. 5. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 May 1986 . For the Council The President W. F. van EEKELEN